EXECUTION VERSION
Exhibit 10-l-9


NINTH AMENDMENT TO THE
RECEIVABLES PURCHASE AGREEMENT
This NINTH AMENDMENT TO THE RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of October 4, 2018 (the “Amendment Date”), is entered into by and among
the following parties:
(i)
ARVINMERITOR RECEIVABLES CORPORATION, a Delaware corporation, as Seller;

(ii)
MERITOR, INC. (“Meritor”), an Indiana corporation, as Servicer; and

(iii)
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Related Committed Purchaser, as an
LC Participant, as a Purchaser Agent, as LC Bank and as Administrator.

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Purchase Agreement described below.
BACKGROUND
A.The parties hereto have entered into a Receivables Purchase Agreement, dated
as of June 18, 2012 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Purchase Agreement”), and desire to
amend the Receivables Purchase Agreement as set forth herein.
B.Concurrently herewith, the Seller, the Servicer, the Administrator and PNC
Capital Markets LLC are entering into that certain Amended and Restated Fee
Letter, dated as of the date hereof (the “Amended and Restated Fee Letter”)
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Amendments to the Receivables Purchase Agreement. Effective as of the
Amendment Date, the Receivables Purchase Agreement is hereby amended as follows:
(a)    The following new Section 1.23 is added to the Agreement immediately
following the existing Section 1.22 thereof:
Section 1.23    Successor Euro-Rate or LMIR.
(a)    If the Administrator determines (which determination shall be final and
conclusive, absent manifest error) that either (i) (A) the circumstances set
forth in Section 1.9 have arisen and are unlikely to be temporary, or (B) the
circumstances set forth in Section 1.9 have not arisen but the applicable
supervisor or administrator (if any) of the Euro-Rate or LMIR or a Governmental
Authority





--------------------------------------------------------------------------------




having jurisdiction over the Administrator has made a public statement
identifying the specific date after which the Euro-Rate or LMIR shall no longer
be used for determining interest rates for loans (either such identified
specific date or such date of determination by Administrator that the
circumstances set forth in Section 1.9 have arisen and are unlikely to be
temporary, a “Euro-Rate Termination Date”), or (ii) a rate other than the
Euro-Rate or LMIR, as applicable, has become a widely recognized benchmark rate
for newly originated loans in Dollars in the U.S. market, then the Administrator
may (with the consent of the Seller, such consent not to be unreasonably
withheld, conditioned or delayed) choose a replacement index for the Euro-Rate
or LMIR, as applicable, and make adjustments to applicable margins and related
amendments to this Agreement as referred to below such that, to the extent
practicable, the all-in Discount based on the replacement index will be
substantially equivalent to the all-in Discount based on the Euro-Rate or LMIR,
as applicable, in effect prior to its replacement.
(b)    The Administrator and the Seller shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be appropriate, in the determination of the
Administrator (with the consent of the Seller, not to be unreasonably withheld,
conditioned or delayed), for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Transaction Documents (including, without limitation,
Section 5.1), such amendment shall become effective without any further action
or consent of any other party to this Agreement (other than Seller) at 5:00 p.m.
New York City time on the tenth (10th) Business Day after the date a draft of
the amendment is provided to the Purchaser Agents, unless the Administrator
receives, on or before such tenth (10th) Business Day, a written notice from the
Majority Purchaser Agents stating that such Majority Purchasers Agents object to
such amendment.
(c)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a rate based on Euro-Rate or LMIR, as applicable, to a
replacement index-based rate, and (ii) may also reflect adjustments to account
for (A) the effects of the transition from Euro-Rate or LMIR, as applicable, to
the replacement index and (B) yield- or risk-based differences between Euro-Rate
or LMIR, as applicable, and the replacement index.
(d)    Until an amendment reflecting a new replacement index in accordance with
this Section 1.23 is effective, any Portion of Capital for which Discount is
determined by reference to the Euro-Rate or LMIR will continue to accrue
Discount with reference to the Euro-Rate or LMIR, as applicable, provided
however, that if the Administrator determines (which determination shall be
final and conclusive, absent manifest error) that a Euro-Rate Termination Date
has


2



--------------------------------------------------------------------------------




occurred, then following the Euro-Rate Termination Date, all Portions of Capital
for which Discount would otherwise be determined with reference to the Euro-Rate
or LMIR, as applicable, shall automatically begin accruing Discount with
reference to the Base Rate until such time as an amendment reflecting a
replacement index and related matters as described above is implemented.
(e)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.
(b)    The definition of “Purchase Limit” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby amended by deleting the amount
“$100,000,000” where it appears therein and substituting “$110,000,000”
therefor.
(c)    The definition of “Scheduled Commitment Termination Date” set forth in
Exhibit I to the Receivables Purchase Agreement is hereby amended by deleting
the date “December 7, 2020” where it appears therein and substituting the date
“December 7, 2021” therefor.
(d)    Section (1)(r) set forth in Exhibit IV to the Receivables Purchase
Agreement is hereby amended by adding the following sentence at the end thereof:
The Seller will provide to the Administrator and each Purchaser such information
and documentation as may reasonably be requested by the Administrator and each
Purchaser from time to time for purposes of compliance by the Administrator and
each Purchaser with applicable laws (including without limitation the USA
Patriot Act and other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by the Administrator and
each Purchaser to comply therewith.
(e)    Section (2)(o) set forth in Exhibit IV to the Receivables Purchase
Agreement is hereby amended by adding the following sentence at the end thereof:
The Servicer will provide to the Administrator and each Purchaser such
information and documentation as may reasonably be requested by the
Administrator and each Purchaser from time to time for purposes of compliance by
the Administrator and each Purchaser with applicable laws (including without
limitation the USA Patriot Act and other “know your customer” and anti-money
laundering rules and regulations), and any policy or procedure implemented by
the Administrator and each Purchaser to comply therewith.
(f)    Schedule IV to the Receivables Purchase Agreement is hereby replaced in
its entirety with Schedule IV attached hereto.


3



--------------------------------------------------------------------------------




SECTION 2.    Representations and Warranties of the Seller and Servicer. Each of
the Seller and the Servicer hereby represents and warrants, as to itself, to the
Administrator, each Purchaser and each Purchaser Agent, as follows:
(a)    Representations and Warranties. As of the date hereof and immediately
after giving effect to this Amendment, the representations and warranties made
by such Person in the Transaction Documents to which it is a party are true and
correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations or warranties were true and correct as
of such earlier date).
(b)    Enforceability. This Amendment and each other Transaction Document to
which it is a party, as amended hereby, constitute the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(c)    No Termination Event. No event has occurred and is continuing, or would
result from the transactions contemplated hereby, that constitutes a Purchase
and Sale Termination Event, an Unmatured Purchase and Sale Termination Event, a
Termination Event or an Unmatured Termination Event.
SECTION 3.    Effect of Amendment. All provisions of the Receivables Purchase
Agreement and the other Transaction Documents, as expressly amended and modified
by this Amendment, shall remain in full force and effect. After this Amendment
becomes effective, all references in the Receivables Purchase Agreement (or in
any other Transaction Document) to “this Receivables Purchase Agreement”, “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Receivables Purchase Agreement shall be deemed to be references to the
Receivables Purchase Agreement as amended by this Amendment. This Amendment
shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Receivables Purchase Agreement other than as set
forth herein.
SECTION 4.    Effectiveness. This Amendment shall become effective as of the
Amendment Date upon the satisfaction of the following conditions precedent:
(a)    Execution of Amendment. The Administrator shall have received
counterparts hereto duly executed by each of the parties hereto.
(b)    Execution of Amended and Restated Fee Letter. The Administrator shall
have received counterparts of the Amended and Restated Fee Letter duly executed
by each of the parties thereto.
(c)    Receipt of Fees. The Administrator shall have received confirmation that
the “Amendment Fee” under and as defined in the Amended and Restated Fee Letter
has been paid in full in accordance with the terms of the Amended and Restated
Fee Letter.


4



--------------------------------------------------------------------------------




(d)    Opinion. The Administrator shall have received a favorable opinion,
addressed to the Administrator, each Purchaser Agent and each Purchaser, in form
and substance reasonably satisfactory to the Administrator, from counsel for the
Seller and the Servicer covering such matters as the Administrator may
reasonably request, including, without limitation, certain due authorization, no
conflicts and New York enforceability matters.
(e)    The Administrator shall have received such officers’ certificates, board
resolutions and other documents as it may reasonably request.
SECTION 5.    Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.
SECTION 6.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 7.    GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5‑1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).
SECTION 8.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.
[SIGNATURE PAGES FOLLOW]



IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.
ARVINMERITOR RECEIVABLES CORPORATION,
as Seller


By: /s/ Mike Lei    
Name:     Mike Lei
Title:    President and Treasurer


MERITOR, INC.,
as Initial Servicer


By: /s/ Mike Lei    
Name:     Mike Lei
Title:     Treasurer


PNC BANK, NATIONAL ASSOCIATION,
as a Related Committed Purchaser,
as an LC Participant, as a Purchaser Agent,
as LC Bank and as Administrator




By: /s/ Michael Brown    
Name: Michael Brown
Title: Senior Vice President









SCHEDULE IV
PURCHASER GROUPS AND MAXIMUM COMMITMENTS


Purchaser Group of PNC Bank, National Association
Party
Capacity
Maximum Commitment
PNC Bank, National Association
Related Committed Purchaser
$110,000,000
PNC Bank, National Association
LC Participant
$110,000,000
PNC Bank, National Association
LC Bank
N/A
PNC Bank, National Association
Purchaser Agent
N/A









5

